*840Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.

ON REHEARING

PER CURIAM:
Amado Antonio Cartagena pled guilty without a plea agreement to unlawful reentry into the United States by a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006), and was sentenced to eighty months in prison. Cartagena appealed, and on February 22, 2008, we affirmed his conviction and sentence. See United States v. Cartagena, 266 Fed.Appx. 286 (4th Cir.2008). Cartagena now seeks to file a second appeal of his conviction and sentence. We have previously affirmed this judgment, and we dismiss the appeal as duplicative and untimely. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.